Title: From George Washington to Joseph Reed, 11 May 1780
From: Washington, George
To: Reed, Joseph


          
            Sir
            Head Quarters Morris Town 11th May 1780
          
          It has been represented to me by Brig: General Irvine, and by Lt Colo. Hay of the 10th Penna Regt that Michael Everly a Serjeant of that Regt was promised an Ensigncy by Colo. Humpton for his extraordinary exertions in inducing the Soldiers to reinlist, and upon many other services—From the above consideration and from the want of Subaltern Officers in the Regt I would recommend Mr Everly to the promotion which has been promised to him and which if confirmed is to bear date the 1st October 1779. I have the honor to be with great Respect Sir Yr Excellency’s most obt Servt
          
            Go: Washington
          
        